DETAILED ACTION
Status of the claims
	Claims 100-101, 104, 109, 112, 114-115, 118, 123 and 127-143 are currently pending. Claims 127-141 are withdrawn. Claims 100-101, 104, 109, 112, 114-115, 118, 123 and 142-143 are being examined on the merits herein.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
Advisory Notice
	The present application is being examined under the pre-AIA  first to invent provisions. 
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority


Restriction/Election
	Applicants have canceled the previously presented claims and presented new claims 100-141. The instant application has a Requirement for Restriction/Election dated 12/29/2011 which applicants replied to on 01/30/2012 electing Group I encompassing nanoemulsion compositions and elected the species: (a) a species of lipophilic compound is a triglyceride; (b) a species of surfactant is polysorbate 80; (c) a species of alcohol is isopropyl alcohol; (d) a species of active agent is 5-aminolevulinic acid; (e) a species of disease is actinic keratosis; (f) a species of light radiation is light radiation for photodynamic therapy; and (g) a species of diagnostic method is detecting proliferating cells. Accordingly, claims 127-141 stand withdrawn based upon Applicants response to the Requirement for Restriction/Election dated 12/29/2011.
Objection to the title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the instant application is “NANOEMULSION”. The title should be brief but title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. Similarly, the articles "a," "an," and "the" should not be included as the first words of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues.
Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 100-101, 104, 109, 112, 114-115, 118, 123 and 142-143 remain rejected under 35 U.S.C. 103(a) as being unpatentable over SCHMID (US 6,559,183; published May, 2003) in view of SUPERSAXO (US 2003/0190347; published October, 2003); BINKS ("Phase Behaviour of microemulsions stabilised by double chain cationic surfactants and alcohol co-surfactants," 2003; ELSEVIER, Colloids and Surfaces A: Physicochem. Eng. Aspects, Vol. 212, pp. 135-145); SARKER (“Engineering of Nanoemulsions for Drug Delivery,” 2005, Current Drug Delivery, Vol. 2, No. 4, pp. 297-310); and YIV (US 6,245,349; published June, 2001).
Applicant Claims
	Applicant claims a topical gel composition, the composition comprising: 3-15% by weight 5-aminolevulinic acid hydrochloride; 1-3% by weight xanthan gum; 1%  to 3% by weight of at least two preservatives, one the two preservatives being propylene glycol; a nanoemulsion; and water; 
	wherein the nanoemulsion is an oil-in-water nanoemulsion comprising: 1-30% by weight surfactant and co-surfactant together wherein the surfactant is soy lecithin and the co-surfactant is polysorbate 80; 0.1-15% by weight triglycerides; 1-2% by weight isopropyl alcohol; and 5-30 mM phosphate buffer, and 
	wherein the nanoemulsion comprises particles with a mean diameter from 5 nm to 35 nm, with a particle size standard deviation from the mean of about 5 nm, prior to incorporation into the topical gel composition.  (instant claim 100).
	Applicant claims a topical gel composition, the composition comprising: about 10% by weight 5-aminolevulinic acid hydrochloride; about 1-3% by weight 
	wherein the nanoemulsion is an oil-in-water nanoemulsion comprising: 
1-30% by weight surfactant and co-surfactant together wherein the surfactant is soy lecithin and the co-surfactant is polysorbate 80; 0.1-15% by weight  triglycerides; 1-2% by weight isopropyl alcohol; and 5-30 mM phosphate buffer; wherein the soy lecithin has a phosphatidylcholine content of at least 90% by weight, and wherein the nanoemulsion comprises particles with a mean diameter from 5 nm to 35 nm, with a particle size standard deviation from the mean of about 5 nm, prior to incorporation into the topical gel composition.  (instant claim 114).
	Applicant claims a topical gel composition, the composition comprising: about 10% by weight 5-aminolevulinic acid hydrochloride; about 2-3% by weight xanthan gum; 1%  to 3% by weight of at least two preservatives, one the two preservatives being propylene glycol; a nanoemulsion; and water; 
	wherein the nanoemulsion is an oil-in-water nanoemulsion comprising: 
1% by weight surfactant and co-surfactant together wherein the surfactant is soy lecithin and the co-surfactant is polysorbate 80; 0.1-1% by weight  triglycerides; 1-2% by weight isopropyl alcohol; and 5-30 mM phosphate buffer; 

	Applicant clams a topical gel composition, the composition comprising: 5-aminolevulninic acid hydrochloride; xanthan gum; 1% to 3% by weight of at least one preservative wherein the preservative comprises propylene glycol; a nanoemulsion; and water; wherein the nanoemulsion is an oil-in-water nanoemulsion comprising soy lecithin; polysorbate 80; triglycerides; isopropyl alcohol; and phosphate buffer; wherein the nanoemulsion comprises nanoparticles with a mean diameter from 5 nm to 35 nm, prior to incorporation into the topical gel composition; and wherein the nanoemulsion comprises a monolayer of nanoparticles, with the 5-aminolevulinic acid hydrochloride being located on an outer surface of the monolayer of nanoparticles (instant claim 143).
	Applicant has elected the following species for examination: (a) a species of lipophilic component is a triglyceride; (b) a species of a surfactant is polysorbate 80; (c) a species of an alcohol is isopropyl alcohol; and (d) a species of active agent is 5-aminolevulinic acid.
	The examiner notes that the terms "nanoemulsion" and "microemulsion" are used ambiguously in the prior art, accordingly the terms are used synonymously herein.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SCHMID claims a composition comprising a nanoemulsion which comprises […] 5-aminolevulinic acid […] and a carrier in an aqueous phase, with the carrier being formed form at least one lipid and from at least one emulsifier comprising soybean lecithin (claim 1); wherein the average size of the emulsified particles is from 10 to 200 nm (claim 2); wherein the composition is present in the form of a gel (claim 5) and, based on the total weight of the composition, comprises from 5 to 15% of active substance (claim 5), and particularly disclose an Example with 10 % by weight (Table 4, reproduced below) (instant claims 100-101 &114-115; amount of 5-aminolevulinic acid hydrochloride). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
	 SCHMID teaches the nanoemulsion is prepared in a phosphate buffer (20 mM, Tables 1 & 3, Aqueous phase) (instant claims 100, 114, 142 & 143; claims 100, 114 & 142 amount of phosphate buffer in the range of 5-30 mM). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
	SCHMID discloses emulsifiers including egg lecithin and phosphatidyl choline (col. 4, lines 1-5) in an amount of  17.5 mg/mL (= 1.75% w/w disclosed in prima facie case of obviousness exists. (MPEP §2144.05-I).
	SCHMID discloses Miglyol 812 (triglycerides) (3.4-3.8% w/w = 34-38 mg/mL, Table 1) (7.84 % w/w = 78.4 mg/g, Table 3) (instant claims 100, 114, 142 & 143; claims 100, 114 amount of triglycerides in the range of 0.1-15% by weight). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
	SCHMID teaches the gel as follows:

    PNG
    media_image1.png
    301
    553
    media_image1.png
    Greyscale

Where Keltrol which is synonymous with xanthan gum present in an amount of 1.7% w/w (instant claims 100, 114, 142 and 143). Instant claims 100, 114 each recite 1-3% xanthan gum where SCHMID discloses 1.70% which falls within the claimed prima facie case of obviousness exists. (MPEP §2144.05-I).	Further regarding the species xanthan gum (i.e. thickener/gel forming agent), the instant specification discloses that:
[0060]    For dermatological and gynecological applications, the preparation is preferably in a form which is suitable for topical administration, especially in gel form. The preparation possesses properties, e.g. viscosity and rheology, which are favorable for the respective form of application desired to ensure that, after the preparation has been administered, the nanosomes loaded with 5-aminolevulinic acid penetrate to an adequate extent into the target tissue. Said viscosity and rheology properties can be adjusted by adding thickeners such as polyethylene glycol stearyl ethers, polyethylene glycol stearates and/or polysaccharides such as polysaccharide B-1459, for example. (pp. 17-18; paragraph [0053] of published application).
And SCHMID teaches that:

    PNG
    media_image2.png
    434
    735
    media_image2.png
    Greyscale

The species “polysaccharide B-1459”  and “Keltrol” are synonymous with xanthan gum, as evidenced by Kola et al. disclosing that:

    PNG
    media_image3.png
    64
    935
    media_image3.png
    Greyscale

(p. 167, §2.9). Accordingly, SCHMID teaches xanthan gum for the same purpose that the instant specification teaches xanthan gum is used for. Instant claim 142 claims 2-3%, however, this is not considered patentably distinct because the same ingredient is used in the same formulation for the same purpose as now claimed, that is a 5-aminolevulinic acid hydrochloride gel composition, the xanthan gum acting as a thickener/gelling agent it would have been within the ordinary level of skill in the art to optimize the amount of xanthan gum to provide a suitable viscosity for the topical gel composition. Generally, differences in concentration or temperature will 
	SCHMID teaches the average particle size of the emulsified particles is in the range of 10 to 200 nm (col 3, lines 50-52) (instant claims 100, 114, 142 & 143, particle size in the range of 5 nm to 35 nm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
	SCHMID discloses a lotion composition including 20% nanocolloid of table 1 (col. 7, lines 5-10) and a gel composition including 50% nanocolloid of table 3 (col. 8, lines 10-15). The 20% fall within the claimed range of about 10% to about 30% the lotion in Table 3 of SCHMID including the same ingredients in the Gel and thus the claimed topical gel (preamble statement) is not seen as distinguishing over the disclosure of SCHMID in view of the ordinary level of knowledge in the art as it would have been reasonably obvious include 20% nanocolloid in a gel composition (instant claims 104 & 118). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
	SCHMID teaches a nanocolloid carrier system in a phosphate buffer from egg lecithin, miglyol 812 and polysorbate 80 (Table 1), the egg lecithin included in an 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCHMID is that SCHMID does not expressly teach: (1) the inclusion of propylene glycol (instant claims 100, 114, 142 & 143); (2) the inclusion of isopropyl alcohol (syn. isopropanol, propan-2-ol, IPA) (present in an amount of 1-2 w/w) (instant claims 100, 114, 142 & 143); (3) the nanoemulsion is from about 10% to about 30% w/w of the gel composition (instant claims 104 & 118); (4) the soybean lecithin has a phosphatidyl choline content of at least 90% by weight (instant claims 112 & 114); or (5) the inclusion of a 1% to 3% by weight of a preservative (instant claims 100, 114, 142 & 143).

	SUPERSAXO teaches nanodispersion compositions (see whole document) including (a) a membrane-forming molecule such as a phospholipid ([0016]-[0017]) such as egg lecithin ([0029]) having a high degree of purity such as more than 90%, preferably more than 95% of the phospholipid of formula (1) ([0020], [0030] & [0032]) such as purified lecithin from soybeans of the quality LIPOID S 100 or S 75, or a lecithin defined in the monograph USP23/NF 18 ([0040]). The examiner notes that LIPOID S 100 is greater than 95% phosphatidylcholine as evidenced by Notario et al.:

    PNG
    media_image4.png
    91
    649
    media_image4.png
    Greyscale

(p. 84, col. 1, 5th paragraph) (instant claims 100, 112 & 114).
	SUPERSAXO teaches the inclusion of propylene glycol ([0076])(instant claims 105 & 119). SUPERSAXO teaches the end formulations include gels ([0089]), and include the nanodispersion in a concentration of 0.01 to 100% w/w, preferably from 0.05 to 20% w/w ([0092]) (instant claims 104 & 118). 
	YIV teaches drug delivery compositions including oil-in-water microemulsions diluted in an aqueous phase including propylene glycol (see whole document). YIV that standard pharmaceutical preservatives such as parabens can be added in an amount from about 0.1-0.3% by weight (col. 2, lines 40-42). YIV teaches that “The diluted composition can contain between 0.1 and 10 percent by weight phospholipid, between 0.1 and 15 percent by weight of a compound selected from the group consisting of propylene glycol and polyethylene glycol […].” [emphasis added](col. 2, lines 54-57). The combined amount of parabens and propylene glycol being in the range of 0.2 to 15.3%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP § 2144.05).
	SARKER teaches the general knowledge in the art pertaining to nanoemulsions, including the general form of nanoemulsions being water-in-oil and oil-in-water forms, where the core of the particle is either water or oil, respectively; and that the size of nanoemulsion particles is generally considered to be less than and around 100 nm in diameter (abstract). SARKER further teaches that among the commonly used co-surfactants is alcohols such as ethanol, isopropanol (i.e. isopropyl alcohol), propanol, butanol, octanol and decanol (p. 300, col. 1, § 3, first 
	BINKS teaches one how to optimize the amount of isopropyl alcohol (IPA) in a microemulsion, particularly noting that "Using a pseudo-ternary phase diagram representation of the different microemulsion phase regions, the adsorbed monolayer corresponding to zero preferred curvature is estimated  to contain 6.7 mol IPA per mole of cationic surfactant." (abstract). And further that "Using the usual convention that monolayer curvature in which the hydrophilic groups form the exterior surface (i.e. o/w microemulsion drops) is denoted as positive, it is clear that the addition of IPA to the system causes the preferred curvature of the mixed monolayers of 2HT and IPA to become increasingly positive. […] the addition of the relatively hydrophilic IPA should locate within the positive head group region and thus increase the positive curvature." (p. 138). And further that "observation suggests that the linear chain alcohol is less effective at swelling the headgroup region of the monolayer (thereby promoting increased positive curvature) than the more compact, bulkier IPA species." (p. 140). Thus, the inclusion of IPA as a co-surfactant would 
	Regarding the limitation and wherein the nanoemulsion forms particles with a mean diameter from 5 nm to 35 nm, with a particle size standard deviation from the mean of about 5 nm, prior to incorporation into the topical gel composition, the instantly rejected claims are directed to a topical composition including a nanoemulsion among other components, accordingly the limitation is regarded as a product-by-process limitation. MPEP §2113 states, in part, that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." and that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.” The examiner’s position is that the prior art suggest a topical gel comprising a nanoemulsion in accordance with the nanoemulsion of the instantly rejected claims and therefore would have had the same 
	Regarding the claim limitation “wherein the nanoemulsion comprises a monolayer of nanoparticles, with the 5-aminolevulinic acid hydrochloride being located in an outer surface of the monolayer of nanoparticles.” (instant claim 143), SCHMID does not teach or disclose a monolayer, however, their compositions are substantially identical including lecithin, polysorbate 80 and triglycerides (Miglyol 812), and the prior art suggests adding isopropanol, as discussed above. Additionally, SCHMID teaches a method of making including the step of combining the nanocolloid with the 5-aminolevulinic acid hydrochloride and homogenizing (Phase 3) then combining Phase 3 with a mixture of Phases 1 & 2 and homogenizing to form a lotion or gel composition (cols. 7-8) substantially identical to Applicants disclosing combining BF200 (nanocolloid) with 5-aminolevulinic acid hydrochloride and homogenizing. Thus. the structure of the composition rendered obvious by the combination of references would have more likely than to also included the nanoemulsion comprises a monolayer of nanoparticles, with the 5-aminolevulinic acid hydrochloride being located in an outer surface of the monolayer of nanoparticles (MPEP §2112).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to produce a gel formulation comprising, e.g., from 0.05 to 20% w/w of a nanoemulsion composition including soybean lecithin and polysorbates 80 as a surfactant system with triglycerides as the oil phase with the active ingredient 5-aminolevulinic acid, consistent with the teachings of SCHMID and further including IPA as a typical co-surfactant per the teachings of SARKER, the amount optimized per the teachings of BINKS, and further to utilize a substantially pure soy lecithin such as LIPOID S 100 having a greater than 95% phosphatidylcholine content, and further to include conventional constituents such as propylene glycol and a paraben preservative, as taught by SUPERSAXO; and further to include propylene glycol and a preservative in a conventional amount as taught by YIV.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art pertaining to microemulsion or nanoemulsion to produce a nanoemulsion composition having a surfactant such as soybean lecithin and/or polysorbate 80 and further comprising triglycerides and an alcohol such as 1-propanol or isopropanol. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 04/27/2021 have been fully considered but they are not convincing.
	Applicants argue that “Schmid fails to teach a composition that contains two preservatives, one being propylene glycol, and contains isopropyl alcohol. […] the Action asserts that Schmid teaches the remaining components of the claimed composition. This is an incorrect interpretation of the actual teachings of Schmid.” As, “The person skilled in the art immediately recognizes that the above components
are not all from a gel composition. Those components are taken from two physically
different compositions disclosed by Schmid, i.e. one lotion and one gel.” (p. 9). And “the Action improperly combines components from each of the physically different compositions of Schmid in order to arrive at the claimed gel composition. One skilled in the art would recognize that a lotion and a gel require different components and have different physical and structural characteristics, as is the case in the disclosure of Schmid, detailed below.” (p. 10, first paragraph). Applicants further nd paragraph).
	In response the examiner argues that one of ordinary skill in the art would not recognize a gel composition and a lotion composition as distinct such that ingredients in a topical lotion cannot be included in a topical gel, or ingredients in a topical gel cannot be included in a topical lotion. The examiner cites Sinko et al.1 as defining a gel: “A gel is a solid or a semisolid system of at least two constituents, consisting of a condensed mass enclosing and interpenetrated by a liquid.” (p. 519, §Gels, lines 1-3). Sinko et al. further teaches that gels can be classified as two-phase or single-phase systems, and can be further classified as inorganic and organic, and that “Gels may contain water, and these are called hydrogels, or they may contain organic liquid, in which case they are called organogels.” (p. 519, §Classification of Gels). Sinko et al. further discusses classification of semisolid bases (p. 521, Table 18-2) stating that: “The arrangement is arbitrary and suffers from certain difficulties, 72 devised a "universe of topical medications" (Figure 18-20) by which one can consider the various topical medications such as pastes, absorption bases, emulsified products, lotions, and suspensions. The basic components of most dermatologic preparations are powder, water, oil, and emulsifier. Beginning at A on the "universal wheel" of Figure 18-20, 

    PNG
    media_image5.png
    426
    421
    media_image5.png
    Greyscale

lotion at H. At point I on the universal wheel, only water remains, both oil and surfactant being eliminated, and this segment of the wheel represents an aqueous liquid preparation, a soak, or a compress.” (p. 524, col. 2 through p. 525, col. col. 1 3rd paragraph).
	The instant specification states that: “In a particularly preferred embodiment, the composition is formulated as a gel. Gel forming agents contained are matrix forming-agents, preferably xanthan.” [emphases added](p. 15, lines 21-23). The instant specification further discloses: 

    PNG
    media_image6.png
    214
    649
    media_image6.png
    Greyscale

Thus, the proper reading of the claim term “gel” in line 1 is simply pointing to the inclusion of xanthan gum which is required in each of the rejected claims.

	Applicants further argues that SCHMID identifies WEDER (US 5,152,923) as disclosing exemplary carrier systems, and WEDER teaches the use of ethanol for the production of nanoemulsion (p. 10, 3rd paragraph).
	In response the examiner has not relied upon WEDER for rejection in this case and the prior art available for rejection is not limited to documents identified by the primary reference SCHMID (see, e.g., MPEP §904).
	Applicants further argue that the Applicant surprisingly discovered that alcohols comprising three to five carbon atoms yield unexpected results in terms of both, particle size and transparency of the nanoemulsion manufactured therefrom, as compared with nanoemulsions prepared with shorter or longer alcohols (pp. 10-11). Applicants further argue that nanoemulsions prepared with isopropanol provide smaller particles than nanoemulsions prepared with ethanol which can be advantageous in terms of cellular penetration (pp. 11-12). Applicants further argue that the instantly claimed nanoemulsions can be produced without a high pressure homogenizer which simplifies the implementation of upscaling of the manufacturing process (pp. 12-14). Applicants further argue that the claimed nanoemulsions also shows remarkable long-term stability -- for at least 4 years (pp. 14-15). 

	Applicants further argue that the size range disclosed by SCHMID of between 10 and 200 nm is significantly different from the claimed range of between 5 nm and 35 nm, and there is no suggestion in SCHMID or any other of the cited documents, which would allow the skilled person to modify the disclosed composition to have such a narrow particle size distribution (p. 16, 4th paragraph). And particularly that SARKER does not direct one of ordinary skill in the art to a simplified production process or reducing the particle size (pp. 16-17).
	In response the examiner argues that SCHMID clearly teaches an overlapping range of particle size and also teaches an example of 20 nm within the scope of the claims (col. 3, lines 50-57), and it would have been within the ordinary level of skill in the art to understand how to produce a nanoemulsion. And SARKER clearly teaches that the typical size of a nanoemulsion is ~ 30 nm (p. 299, Figure 1).
	Applicants further argue that SARKER discloses different co-surfactant alcohols that should be considered equally suitable (p. 18, 2nd paragraph).

	Applicants further argue that the present invention allows better cellular penetration and absorption of the active ingredients due to its smaller particle size (pp. 18-19).
	In response the examiner has addressed Applicants arguments directed at particle size above. 
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Double Patenting
Nonstatutory Double Patenting
	Applicant is directed to a previous office action for a quotation of the relevant statue guidelines of double patenting.
	The following rejection is based upon common assignment2: 
	Claims 100-101, 104, 109, 112, 114-115, 118, 123 and 142-143 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US 6,559,183 (hereafter ‘183) in view of SUPERSAXO; BINKS; SARKER; and YIV.	Instant claim 100 is discussed above.
	‘183 claim 1 recites a composition comprising a nanoemulsion which comprises […] 5-aminolevulinic acid […] and a carrier in an aqueous phase, with the carrier being formed form at least one lipid and from at least one emulsifier comprising soybean lecithin. Claim 2 of '183 recites the composition of claim 1 wherein the average size of the emulsified particles is from 10 to 200 nm. Claim 5 of '183 recites the composition of claim 4 wherein the composition is present in the form of a gel and, based on the total weight of the composition, comprises form 5 to 15% of active substance, from 45 to 55% of carrier and from 1 to 5% of adjuvants, with the remainder being water.
	The difference between the instantly rejected claims and the claims of ‘183 is that the claims of ‘183 do not expressly claim an alcohol such as isopropyl alcohol or 1-propanol (in an amount of 1-2% w/w); and the relative amounts of the lipophilic component (i.e. oil) and an alcohol.

	SUPERSAXO teaches nanodispersion compositions including substantially pure soy lecithin (a phosphatidyl choline content of at least 90% by weight), propylene glycol, a preservative, as discussed above and incorporated herein by reference. 
	YIV teaches drug delivery compositions including oil-in-water microemulsions diluted in an aqueous phase including propylene glycol in an amount between 0.1 and 10 weight percent, and that standard pharmaceutical preservatives such as parabens can be added in an amount from about 0.1-0.3% by weight, as discussed above and incorporated herein by reference.
	SARKER teaches the general knowledge in the art pertaining to nanoemulsions, including the general form of nanoemulsions being water-in-oil and oil-in-water forms, where the core of the particle is either water or oil, respectively; and that the size of nanoemulsion particles is generally considered to be less than and around 100 nm in diameter (abstract). SARKER further teaches that among the commonly used co-surfactants is alcohols such as ethanol, isopropanol (i.e. isopropyl alcohol), propanol, butanol, octanol and decanol (p. 300, col. 1, § 3, first paragraph; & Table 1, col. 3).
	BINKS teaches optimization of IPA in microemulsion system, as discussed above and incorporated herein by reference.
prima facie obvious at the time the claimed invention was made that the instantly rejected claims are an obvious variant of the claims of ‘183 because the claims of 183 are drawn to nanoemulsion compositions having the same constituents with the exception of an alcohol. The skilled artisan would have been motivated to modify the claims of ‘183 and produce the instantly rejected claim because it would have been prima facie obvious to optimize the nanoemulsion(s) according to known standards as per the teaching of SARKER and BINKS, and include further conventional constituents such as propylene glycol and a preservative, as taught by SUPERSAXO and YIV. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art pertaining to nanoemulsions to produce a nanoemulsion composition having a surfactant such as soybean lecithin, polysorbate 80 and further comprising an oil such as caprylic capric triglycerides and isopropanol as a co-surfactant.

Response to Arguments:
	Applicants have provided no arguments over the above nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 6,559,183. Applicants are reminded that each rejection must be addressed in Applicants response must be fully responsive (MPEP §714.02). Particularly, the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply 
Conclusion
	Claims 100-101, 104, 109, 112, 114-115, 118, 123 and 142-143 are pending and have been examined on the merits. Claims 100-101, 104, 109, 112, 114-115, 118, 123 and 142-143 are rejected under 35 U.S.C. 103(a); and claims are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 6,559,183. No claims allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619           

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                     



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “MARTIN'S PHYSICAL PHARMACY AND PHARMACEUTICAL SCIENCES, Physical Chemical and Biopharmaceutical Principles in the Pharmaceutical Sciences, 15th ed.” 2009, Chapter 18, “Coarse Dispersions” pp. 499-530.
        2 Assignee: BIOFRONTERA BIOSCIENCE GMBH.